ACCEPTED
                                                                                         03-14-00197-CV
                                                                                                 4942599
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    4/17/2015 5:45:28 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          NO. 03-14-00197-CV
            _____________________________________________
                                                          FILED IN
                         IN THE COURT OF APPEALS   3rd COURT OF APPEALS
                     THIRD JUDICIAL DISTRICT OF TEXAS  AUSTIN, TEXAS
                                 AT AUSTIN         4/17/2015 5:45:28 PM
                                                     JEFFREY D. KYLE
          ________________________________________________
                                                           Clerk

                    GRAPHIC PACKAGING, INC.,
                                   Appellant

                                       v.

GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
  THE STATE OF TEXAS; AND KEN PAXTON, ATTORNEY
         GENERAL OF THE STATE OF TEXAS,
                                   Appellees.

        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT,
       CAUSE NO. D-1-GN-12-003038, THE HONORABLE DARLENE BYRNE PRESIDING

    MOTION OF NON-RESIDENT ATTORNEY, EDWIN P. ANTOLIN,
               FOR ADMISSION PRO HAC VICE


James F. Martens                            Amy L. Silverstein
jmartens@textaxlaw.com                      asilverstein@sptaxlaw.com
Texas Bar No. 13050720                      California Bar No. 154221
Amanda G. Taylor                            Edwin P. Antolin
ataylor@textaxlaw.com                       eantolin@sptaxlaw.com
Texas Bar No. 24045921                      California Bar No. 172599
Lacy L. Leonard                             SILVERSTEIN & POMERANTZ LLP
lleonard@textaxlaw.com                      12 Gough Street, Second Floor
Texas Bar No. 24040561                      San Francisco, California 94103
Danielle Ahlrich                            Tele: (415) 593-3502
dahlrich@textaxlaw.com                      Fax: (415) 593-3501
Texas Bar No. 24059215
MARTENS, TODD, LEONARD, TAYLOR &            ATTORNEYS FOR APPELLANT
AHLRICH                                     GRAPHIC PACKAGING, INC.
301 Congress Avenue, Suite 1950
Austin, Texas 78701
Tele: (512) 542-9898
Fax: (512) 542-9899


                                       1
TO THE HONORABLE THIRD COURT OF APPEALS:

      Edwin Antolin (“Applicant”) files this Motion of Non-Resident Attorney for

Admission Pro Hac Vice to appear on behalf of Graphic Packaging Corporation

(“Graphic Packaging”), and states as follows:

      1.     Applicant seeks permission to appear Pro Hac Vice as counsel for

Graphic Packaging in the above-titled and numbered cause of action.

      2.     Applicant is an attorney with the law firm of Silverstein & Pomerantz,

LLP, 12 Gough Street, 2nd Floor, San Francisco, California 94103, telephone (415)

593-3505, facsimile (415) 593-3501.

      3.     Applicant will be associated in this proceeding with James F. Martens,

a resident attorney whose State Bar Number is 13050720. Mr. Martens is a

licensed attorney who practices with the law firm of Martens, Todd, Leonard,

Taylor & Ahlrich, 301 Congress Avenue, Suite 1950, Austin, Texas 78701,

telephone (512) 542-9898, facsimile (512) 542-9899.

      4.     Applicant has not appeared or sought leave to appear in the Texas

courts before.

      5.     Applicant is an active member in good standing with the State of

California (California State Bar Number 172599). Applicant is also admitted to

practice before the United States Supreme Court and the United States Tax Court.




                                         2
      6.      Pursuant to Tex. R. Govern. Bar Adm’n. XIX(a), Applicant has filed

an Application for Admission Pro Hac Vice with the Texas Board of Law

Examiners and paid the $250.00 filing fee. The Texas Board of Law Examiners’

letter acknowledging the application is attached as Exhibit A.

      7.      Applicant has not been the subject of disciplinary actions by the bar or

the courts of any jurisdiction in which he is licensed in the past five years.

Applicant has not been denied admission to the courts of any state or to any federal

court during the past five years.

      8.      Applicant attests that he is familiar with the State Bar Act, the State

Bar Rules, the Texas Disciplinary Rules of Professional Conduct governing the

conduct of members of the State Bar of Texas and the Travis County Local Rules.

Applicant attests that he will at all times abide by and comply with the same, so

long as this lawsuit is pending and he has not withdrawn as counsel in the

proceeding.

      WHEREFORE, Applicant respectfully requests that the Court grant

Applicant’s Motion, and enter an order allowing him to participate as one of the

attorneys for Graphic Packaging, in the above-titled and numbered cause of action.




                                           3
Dated: April 17, 2015

                                     Respectfully submitted,

                                     SILVERSTEIN& POMERANTZ, LLP
                                     12 Gough Street, 2nd Floor
                                     San Francisco, California 94103
                                     (415) 593-3505
                                     (415) 593-3501 (Facsimile)

                                 By: /s/ Edwin P. Antolin
                                      Edwin P. Antolin
                                      California State Bar No. 172599
                                      Eantolin@sptaxlaw.com

                                        ATTORNEYS FOR GRAPHIC
                                        PACKAGING CORPORATION




                        CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
counsel for Appellant has conferred with counsel for Appellee, Mr. Rance Craft,
about the merits of this Motion on April 17, 2015. Mr. Craft does not oppose this
Motion.

                                     /s/ Edwin P. Antolin
                                         Edwin P. Antolin




                                        4
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion of Non-
Resident Attorney, Edwin P. Antolin, for Admission Pro Hac Vice has been
electronically filed and served on all counsel below on April 17, 2015.

      Rance Craft
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2872
      (512) 474-2697 [fax]
      rance.craft@texasattorneygeneral.gov

      Cynthia A. Morales
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION,
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-8897
      (512) 477-2348 [fax]
      cynthia.morales@texasattorneygeneral.gov


                                      /s/ Edwin P. Antolin
                                      Edwin P. Antolin




                                         5
Exhibit A